Title: To Thomas Jefferson from John Adams, 10 March 1823
From: Adams, John
To: Jefferson, Thomas


Dear Sir.
Quincy
March 10th 1823
The sight of your well known hand writing in your favour of 25. Feb. last, gave me great pleasure, as it proved your arm to be restored and your pen still manageable—may it continue till you shall become as perfect a calvinist as I am in one particular. Poor Calvins infirmities his rheumatism his gouts and sciatics made him frequently cry out Mon dieu Jusque au quand. Lord how long!  Prat once Chief Justice of New York always tormented with infirmities dreamt that he was situated on a single rock in the midst of the Atlantick ocean, He heard a voice... “why mourns the bard Apollo bids the rise, renounce the dust, and claim thy native skies.”The ladies visit to monticello has put my readers in requisition to read to me simons travels in switzerland, I thought I had some knowledge of that country before, but I find I had no idea of it. How degenerated are the Swiss—They might defend their country against France, Austria, and Russia—neither of whom ought to be suffered to march armies over their Mountains  Those powers have practised as much Tyranny and immorality as even the Emperor Napoleon did over them or over the Royalists of Germany or Italy. neither France Austria or Spain ought to have a foot of land in Italy—All conquerors are alike, Every one of them. “Jura negat sibi lata nihil non  arrogat armis. we have nothing but fables concerning Theseus Bacchus and Hercules and even Sesotris, but I dare say that every one of them was as tyranical and immoral as Napoleon—Nebuchandnezzar is the first great conqueror of whom we have any thing like history and he was as great as any of them. Alexander and Cesar were more immoral than Napoleon—Zingis Kan was as great a conqueror as any of them and destroyed as many millions of lives and thought he had a right to the whole globe if he could subdue it. What are we to think of the crusades in which three millions of lives atleast were probably sacreficed—and what right had St Louis and Richard Coeur de Lion to Palestine and Syria more than Alexander to India as Napoleon to Egypt and Italy. Right and justice have hard fare in this world, but there is a power above who is capable, and willing to put all things right in the end, et pour mettre chacrun a un place dans l’universe and I doubt not he willMr English a Bostonian has published a volume of his expedition with Ishmael Parshaw up the river Nile. He advanced above the third cataract and opens a prospect of a resurrection from the dead of those vast and ancient countries of Abyssinia and Ethiopia. A free communication with India and the river Niger and the city of Tombuctou. This however is conjecture and speculation rather than certainty—but a free communication by land between Europe and India will e’re long be opened—A few American steam boats, and our Quincy Stone Cutters would soon make the Nile as navigable as our Hudson Potomac or Missisippi. you see as my reason and intellect fails my imagination grows more wild and ungovernable, but my friendship remains the same—AdieuJohn Adams  by proxy